DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed March 30, 2022 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
  	a) On page 8, the sentence in lines 26-29, “Furthermore, the processing module 430 is configured to determine a depth feature and an are feature of the target region...” does not make sense.
	b) On page 13, in line 15, “to be moves” should read, “to be moved”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 6, in line 3, “a preset number of layers” is confusing.  No layers has previously been mentioned, and it is not clear how "layers” relates to anything previously recited.  Claims 12 and 19 have the same problem.
	b) In claim 9, in line 5, “the depth feature difference” lacks antecedent basis.
	c) In claim 9, in line 8, “the area feature difference” lacks antecedent basis.

Allowable Subject Matter
Claims 1-3, 5, 8, 10, 11, 14-18 and 20 are allowed.
Claims 6, 9, 12 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 10,328,578 to Holz  teaches a system which identifies a pallet in depth images and determines a pose of the pallet.
	CN107610176A to Zhong et al. teaches a system which identifies a pallet and calculates position.  A Kinect is used to obtain color and depth images.
	“Real-Time Pallet Localization with 3D Camera Technology for Forklifts in Logistic Environments” by Molter et al. teaches a system for detecting and localizing pallets for forklifts using a Kinect camera.
	“Real-time Positioning and Orienting of Pallets Based on Monocular Vision” by Byun et al. teaches a system for finding the position and orientation of pallets utilizing a single camera mounted on the fork carriage of an autonomous forklift and a back-projection model.
	“A Robust Autonomous Mobile Forklift Pallet Recognition” by Cui et al. teaches a pallet recognition system which determines pallet pose using color segmentation, edge detection and the Hough Transform.
	“Closed-Loop Pallet Manipulation in Unstructured Environments” by Walter et al.  teaches a system for autonomous manipulation of palletized cargo with a robotic forklift.  The system utilizes LIDAR, and finds the closest edges from the scan data.  Utilizing the closest edges, the pose and geometry of pallets are estimated.  The pallets are also manipulated with respect to a truck bed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665